DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS 
	a) Amend claim 15 as follows:
	Claim 15.  A method for forming a conductor assembly, comprising: additively manufacturing one or more filter cores on one or more conductors to form the conductor assembly; wherein additively manufacturing includes plasma spraying ferrous powder on the one or more conductors.
	b) Delete claim 16.

Allowable Subject Matter
3.	Claims 1-3, 5-8, 11-15 and 17-19 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-3, 5-8, 11-15 and 17-19 are:

Regarding claims 15 and 17-19, the prior art does not teach or fairly suggest in combination with the other claimed limitations the method, wherein additively manufacturing includes plasma spraying ferrous powder on the one or more conductors.
These limitations are found in claims 1-3, 5-8, 11-15 and 17-19, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



April 10, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848